Citation Nr: 0421768	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-32 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970, and reportedly from July 1972 to August 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the RO in Philadelphia, 
Pennsylvania which, in pertinent part, denied service 
connection for PTSD.  A videoconference hearing was held 
before the undersigned Veterans Law Judge in March 2004.  

By a statement dated in October 2003, the veteran withdrew 
his appeal for a higher initial rating for residuals of a 
fracture of the left thumb.  Hence this issue is not in 
appellate status and will not be addressed by the Board.  38 
C.F.R. §§ 20.202, 20.204 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although additional delay is regrettable, the Board finds 
that further development is necessary prior to Board review.

The veteran asserts that he has PTSD due to a fight with a 
shipmate in which he cut the other man with a knife while on 
board a U.S. Navy ship.  He does not contend that his claimed 
stressor is related to combat with the enemy.  

In this regard, service connection may be granted for 
disability due to a disease or injury that is incurred in or 
aggravated by active service, in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If it is not shown 
the veteran engaged in combat with the enemy, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2003); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The file indicates there is a further VA duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5103A (West 2002).  The Board finds that VA has 
an additional duty to assist the veteran in attempting to 
verify his reported in-service stressors.  The veteran has 
provided different dates and locations for the reported in-
service stressor.  At an August 2001 PTSD evaluation, the 
veteran reported that the incident occurred aboard the USS 
Savanna in 1976.  By a statement received in November 2001, 
the veteran reported that the incident occurred in October 
1974 aboard the USS Corry.  At his Board hearing in March 
2004, the veteran reported that the incident occurred in 
approximately July 1974 aboard the USS Corry.  

The April 2003 decision by the RO included a denial of 
service connection for a left back disorder.  The veteran was 
notified of that decision and of his appellate rights in 
April 2003.  In October 2003 the veteran submitted a notice 
of disagreement.  Thus, a statement of the case is needed.  
Manlincon v. West, 12 Vet. App. 238 (1998).

In light of the foregoing, the case is remanded to the RO for 
the following action:



1.  The RO should contact the veteran and 
ask him to provide a more detailed 
statement regarding his service stressor.  
He should specify the month, year and 
vessel of the reported incident in which 
he cut another shipmate.

2.  The RO should obtain the relevant 
deck logs of the identified ship for the 
identified period.

3.  The RO should furnish the appellant 
and his representative a statement of the 
case regarding the issue of entitlement 
to service connection for a back 
disorder.  He should be informed of the 
requirements necessary to perfect an 
appeal.  The RO is informed that this 
issue is not before the Board until the 
veteran perfects a timely substantive 
appeal.

4.  Following any additional action 
deemed appropriate by the RO, the RO 
should then review the claim for service 
connection for PTSD.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




